Kupferman, J. P.,
dissents in a memorandum as follows: Justice Bernheim makes it a practice of denying to the District Attorney the right to read the full indictment to the jury.
In the matter which initiated this proceeding, there are six counts, each count, of course, beginning "The Grand Jury of the County of the Bronx by this indictment accuse”, etc. It was Justice Bernheim’s contention that to read that statment would prejudice the defendant because of the emphasis on the prestige of the Grand Jury and the County of Bronx. Justice Bernheim also made it clear that this was a practice of hers that has taken place in the past and would continue.
A writ of prohibition was sought in the specific case by the District Attorney of Bronx County. However, in order to proceed to trial in accordance with the speedy trial rule, the District Attorney waived that question and requested dismissal of the CPLR article 78 proceeding on the ground of mootness and its conversation to an action for a declaratory judgment.
I would grant that request and declare that the Justice abused her discretion in arriving at her conclusion.
Justice Bernheim’s position is well taken if it considers the question of the prejudice to the defendant, as balanced by the People’s need to set forth the specifics of the indictment. *897Therefore, applying the teaching in People v Sandoval (34 NY2d 371), it may very well be that the statement involved should only be read once and not repeated with each count of the indictment. It should be read at least once.
In view of the fact that the Justice has emphasized her continuance of the practice, it is indeed proper to make a declaration. (Cf. McMinn v Town of Oyster Bay, 66 NY2d 544, 552 [Kaye, J., concurring].)
Accordingly, I would declare that a refusal to read the opening paragraph of the indictment, under any circumstances, is an abuse of discretion.